Exhibit 10.1

FORM OF

TENDER AND SUPPORT AGREEMENT

THIS TENDER AND SUPPORT AGREEMENT (as may be amended, restated, supplemented or
otherwise modified from time to time in accordance with the terms herewith, this
“Agreement”) is entered into as of January 13, 2020, by and among Cott
Corporation, a corporation organized under the laws of Canada (“Parent”), Fore
Acquisition Corporation, a Delaware corporation and a wholly owned subsidiary of
Parent (“Purchaser”), and [        ] (“Stockholder”).

RECITALS

A.    Stockholder is a holder of record and the “beneficial owner” (within the
meaning of Rule 13d-3 under the Exchange Act) of certain shares of Company
Common Stock.

B.    Parent, Purchaser and the Company have entered into that certain Agreement
and Plan of Merger of even date herewith (as may be amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms therewith, the “Merger Agreement”) which provides, among other things, for
Purchaser to commence the Offer for all of the Shares and, following the
consummation of the Offer, the consummation of the Merger, in each case, upon
the terms and subject to the conditions set forth in the Merger Agreement.

C.    As a condition to the willingness of Parent and Purchaser to enter into
the Merger Agreement and as an inducement in consideration therefor, Stockholder
has agreed to enter into this Agreement and tender and vote Stockholder’s
Subject Securities (as defined below) as described herein.

AGREEMENT

The parties to this Agreement, intending to be legally bound, agree as follows:

 

SECTION

1. CERTAIN DEFINITIONS

For purposes of this Agreement:

(a)    Capitalized terms used but not otherwise defined herein shall have the
meaning ascribed to such terms in the Merger Agreement.

(b)    “Encumbrance” means any lien, pledge, hypothecation, security interest,
option, right of first refusal, proxies, voting trusts or agreements, or other
similar encumbrance on the Subject Securities (other than as created by this
Agreement or restrictions on transfer under the Securities Act of 1933, as
amended).

(c)    “Expiration Date” means the earliest of (i) the date and time upon which
the Merger Agreement is terminated in accordance with the terms therewith,
(ii) the Effective Time, (iii) the date and time the Merger Agreement is amended
in any manner adverse in any material



--------------------------------------------------------------------------------

respect to Stockholder (including any reductions in the price payable for the
Shares, the form of consideration to be paid by or on behalf of Parent or
Purchaser for the Shares or the maximum amounts of Cash Consideration or Stock
Consideration that Stockholder is or may be entitled to receive under the Merger
Agreement) without Stockholder’s consent, (iv) the termination or withdrawal of
the Offer by Parent or Purchaser and (v) the expiration of the Offer without
Purchaser having accepted for payment the Shares tendered in the Offer.

(d)    Stockholder is deemed to “Own” or to have acquired “Ownership” of a
security if Stockholder: (i) is the record owner of such security; or (ii) is
the “beneficial owner” (within the meaning of Rule 13d-3 under the Exchange Act)
of such security.

(e)    “Subject Securities” mean: (i) all Shares Owned by Stockholder as of the
date of this Agreement and (ii) all additional Shares of which Stockholder
acquires Ownership during the Support Period.

(f)    “Support Period” means the period commencing on (and including) the date
of this Agreement and ending on (and including) the Expiration Date.

(g)    A Person is deemed to have effected a “Transfer” of a security if such
Person directly or indirectly: (i) sells, pledges, encumbers, grants an option
with respect to, transfers or disposes of such security or any interest in such
security to any Person other than Parent or Purchaser; (ii) enters into an
agreement or commitment with respect to the sale of, pledge of, encumbrance of,
grant of an option with respect to, transfer of or disposition of such security
or any interest therein to any Person other than Parent or Purchaser; or
(iii) reduces such Person’s beneficial ownership of or interest in such security
or enters into a derivative arrangement with respect to such security, in any
case that could reasonably be expected to have an adverse effect on such
Person’s ability to perform its obligations under this Agreement.

 

SECTION

2. TRANSFER OF SUBJECT SECURITIES AND VOTING RIGHTS

2.1    Restriction on Transfer of Subject Securities. Subject to Section 2.3
below, during the Support Period, Stockholder shall not cause or permit any
Transfer of any of the Subject Securities to be effected or agree to Transfer
any of the Subject Securities. Without limiting the generality of the foregoing,
during the Support Period, Stockholder shall not tender, agree to tender or
permit to be tendered any of the Subject Securities in response to or otherwise
in connection with any tender or exchange offer other than the Offer.

2.2    Restriction on Transfer of Voting Rights. During the Support Period,
Stockholder shall ensure that: (a) none of the Subject Securities is deposited
or otherwise transferred into a voting trust; and (b) no proxy is granted, and
no voting agreement or similar agreement is entered into, with respect to any of
the Subject Securities other than as set forth in this Agreement.

2.3    Permitted Transfers. Section 2.1 above shall not prohibit or otherwise
restrict a Transfer of Subject Securities by Stockholder: (a) if Stockholder is
an individual (i) to any member of Stockholder’s immediate family, or to a trust
for the benefit of Stockholder or any member of Stockholder’s immediate family,
the sole trustees of which are such Stockholder or any member of such
Stockholder’s immediate family or (ii) by will or under the laws of intestacy

 

2



--------------------------------------------------------------------------------

upon the death of Stockholder; (b) if Stockholder is a limited partnership or
limited liability company, to a partner or member of Stockholder; (c) if
Stockholder is a corporation, to an affiliate under common control with
Stockholder; (d) to a charitable organization qualified under Section 501(c)(3)
of the Code; or (e) to effect a cashless exercise for the primary purpose of
paying the exercise price of Company Options or Company Warrants or to cover tax
withholding obligations in connection with the exercise, vesting, conversion,
exchange or settlement of any Company Equity Award or Company Warrant; provided,
however, that a Transfer referred to in clauses “(a)” through “(d)” of this
sentence shall be permitted only if (A) as a precondition to such Transfer, the
transferee agrees in a written document, reasonably satisfactory in form and
substance to Parent, to be bound by all of the terms of this Agreement and
(B) such transfer occurs no later than three (3) Business Days prior to the
Expiration Date.

 

SECTION

3. TENDER OF SUBJECT SECURITIES

3.1    Tender of Subject Securities. Unless this Agreement shall have been
terminated in accordance with its terms, Stockholder hereby agrees, subject to
Section 3.3, to tender the Subject Securities (collectively, the “Tender
Shares”), or cause such Stockholder’s Tender Shares to be tendered, into the
Offer no later than the tenth (10th) Business Day after commencement of the
Offer, free and clear of all Encumbrances. If Stockholder acquires Tender Shares
after the date hereof, unless this Agreement shall have been terminated in
accordance with its terms, Stockholder shall tender or cause to be tendered such
Tender Shares within two (2) Business Days after acquisition thereof. Unless
this Agreement shall have been terminated in accordance with its terms, once any
of Stockholder’s Tender Shares are tendered in accordance with the terms hereof,
Stockholder will not withdraw the Tender Shares, or cause the Tender Shares to
be withdrawn, from the Offer at any time.

3.2    Return of Subject Securities. If (a) the Offer is terminated or withdrawn
by Purchaser or (b) this Agreement is terminated prior to the purchase of the
Subject Securities in the Offer or is otherwise terminated in accordance with
its terms, Parent and Purchaser shall promptly return, and shall cause any
depository acting on behalf of Parent and Purchaser to return, all Subject
Securities tendered by Stockholder in the Offer to Stockholder.

3.3    No Requirement to Exercise or Purchase. Notwithstanding anything in this
Agreement to the contrary, from and after the date hereof, nothing herein shall
require Stockholder to exercise or convert any Company Equity Award or Company
Warrant or otherwise require Stockholder to purchase or otherwise acquire any
Shares, and nothing herein shall prohibit Stockholder from exercising,
converting or exchanging any Company Equity Award or Company Warrant or
otherwise prevent Stockholder from purchasing or otherwise acquiring any Shares,
provided for clarity that any such Shares actually acquired after the date
hereof shall be Tender Shares.

 

SECTION

4. VOTING OF SHARES

4.1    Voting Covenant. Stockholder hereby irrevocably and unconditionally
agrees that, during, but only during, the Support Period, at any annual or
special meeting of the stockholders of the Company, however called, including
any adjournment or postponement thereof, and in connection with any action
proposed to be taken by written consent of the

 

3



--------------------------------------------------------------------------------

stockholders of the Company, upon at least three (3) Business Days’ prior
written notice from Parent to Stockholder, Stockholder shall, in each case to
the fullest extent that such Stockholder’s Subject Securities are entitled to
vote thereon: (a) appear at each such meeting or otherwise cause all such
Subject Securities to be counted as present thereat for purposes of determining
a quorum; and (b) be present (in person or by proxy) and vote (or cause to be
voted), or deliver (or cause to be delivered) a written consent with respect to,
all of its Subject Securities, and unless otherwise directed in writing by
Parent:

(a)    in favor of (i) the Merger, the execution and delivery by the Company of
the Merger Agreement and the adoption of the Merger Agreement, and (ii) each of
the other Transactions;

(b)    against any action or agreement that is primarily intended or would
reasonably be expected to (i) result in a breach of any representation,
warranty, covenant or obligation of the Company in the Merger Agreement or the
Stockholder contained in this Agreement or (ii) result in any of the conditions
set forth in Article 7 or Annex I of the Merger Agreement not being satisfied on
or before the End Date; and

(c)    against the following actions (other than the Merger and the other
Transactions): (i) any Acquisition Proposal; (ii) any reorganization,
recapitalization or liquidation of the Company or extraordinary corporate
transaction, such as a merger, consolidation, or business combination involving
the Company; (iii) any change in the Company Board that is not recommended or
approved by the Company Board; and (iv) any other action or proposal that would
otherwise reasonably be expected to prevent, impede, interfere with or delay the
Merger or change the voting rights of any class of shares of the Company.

During the Support Period, Stockholder shall not enter into any agreement or
understanding with any Person to vote or give instructions in a manner
inconsistent with clauses “(a)”, “(b)” or “(c)” of this Section 4.1.

4.2    Proxy; Further Assurances.

(a)    Solely with respect to the matters expressly set forth in clauses “(a)”,
“(b)” or “(c)” of Section 4.1, for so long as this Agreement has not been
terminated in accordance with its terms, Stockholder hereby irrevocably appoints
Parent as its attorney and proxy with full power of substitution and
resubstitution, to the full extent of Stockholder’s voting rights with respect
to all Subject Securities (which proxy is irrevocable and which appointment is
coupled with an interest, including for purposes of Section 212 of the DGCL) to
vote, and to execute written consents with respect to, all Subject Securities
solely on the matters expressly set forth in clauses “(a)”, “(b)” or “(c)” of
Section 4.1, and in accordance therewith. Stockholder agrees to execute any
further agreement or form reasonably necessary or appropriate to confirm and
effectuate the grant of the proxy contained in this Section 4.2(a). Such proxy
shall automatically terminate upon the termination of this Agreement in
accordance with its terms. Parent may terminate this proxy with respect to a
Stockholder at any time in its sole discretion by written notice provided to
such Stockholder. This proxy is given to secure the obligations of Stockholder
under Section 4.1, was given in consideration of and as an additional inducement
of Parent and Purchaser to enter into the Merger Agreement, and hereby revokes
any proxy previously given by such Stockholder with respect to the Subject
Securities.

 

4



--------------------------------------------------------------------------------

(b)    Stockholder shall not enter into any tender, voting or other such
agreement, or grant a proxy or power of attorney, with respect to any of the
Subject Securities that is inconsistent with this Agreement or otherwise take
any other action with respect to any of the Subject Securities that would in any
material respect restrict, limit or interfere with the performance of any of
Stockholder’s obligations hereunder and shall not commence or take any action to
join in any class action with respect to, any claim, derivative or otherwise,
against Parent, Purchaser, Merger Sub, the Company or any of their respective
successors challenging the validity of, or seeking to enjoin the operation of,
any provision of this Agreement.

 

SECTION

5. WAIVER OF APPRAISAL RIGHTS

5.1    During the term of this Agreement, Stockholder hereby irrevocably and
unconditionally waives, and agrees not to exercise or assert, on its own behalf
or on behalf of any other holder of Shares, any rights of appraisal, any
dissenters’ rights or any similar rights relating to the Merger that Stockholder
may have by virtue of, or with respect to, any Subject Securities Owned by
Stockholder.

 

SECTION

6. REPRESENTATIONS AND WARRANTIES OF STOCKHOLDER

Stockholder hereby represents and warrants to each of Parent and Purchaser as
follows:

6.1    Authorization, etc. Stockholder has the authority and legal capacity to
execute and deliver this Agreement and to perform Stockholder’s obligations
hereunder. This Agreement has been duly authorized, executed and delivered by
Stockholder and, assuming due authorization, execution and delivery by Parent
and Purchaser, constitute legal, valid and binding obligations of Stockholder,
enforceable against Stockholder in accordance with their terms, subject to the
Enforceability Limitations. If Stockholder is a corporation, then Stockholder is
a corporation duly organized, validly existing and in good standing under the
laws of the jurisdiction in which it was organized. If Stockholder is a limited
liability company or general or limited partnership, then Stockholder is a
limited liability company or partnership, as applicable, duly organized, validly
existing and in good standing under the laws of the jurisdiction in which it was
organized. If such Stockholder is married and any of the Subject Securities
constitute community property or otherwise need spousal or other approval for
this Agreement to be legal, valid and binding, this Agreement has been duly and
validly executed and delivered by such Stockholder’s spouse and, assuming the
due authorization, execution and delivery by Parent and Purchaser, is
enforceable against such Stockholder’s spouse in accordance with its terms,
subject to the Enforceability Limitations.

6.2    No Conflicts or Consents.

(a)    The execution and delivery of this Agreement by Stockholder does not, and
the performance of this Agreement by Stockholder will not: (i) conflict with or
violate any law, rule, regulation, order, decree or judgment applicable to
Stockholder or by which Stockholder or any of Stockholder’s Subject Securities
is bound; or (ii) result in (with or without notice or lapse of time) any
material breach of or material default under, or give to any other Person (with
or

 

5



--------------------------------------------------------------------------------

without notice or lapse of time) any right of termination, amendment,
acceleration or cancellation of, or result (with or without notice or lapse of
time) in the creation of any Encumbrance on any of the Subject Securities
pursuant to, any material Contract to which Stockholder is a party or by which
any of Stockholder’s Subject Securities is bound, except, in each case, for any
conflict, violation, breach, default or right which would not adversely affect
in any material respect the ability of Stockholder to perform its obligations
hereunder.

(b)    The execution and delivery of this Agreement by Stockholder does not, and
the performance of this Agreement by Stockholder will not, require any filing
with, nor any permit, authorization, consent or approval of, any Person, other
than where the failure to make such filings or obtain such permits,
authorizations, consents or approvals would not, individually or in the
aggregate, prevent or delay in any material respect the ability of Stockholder
to perform its obligations hereunder. No consent of, or registration,
declaration or filing with, any Governmental Entity is required to be obtained
or made by or with respect to Stockholder in connection with the execution,
delivery or performance of this Agreement or the consummation of the
transactions contemplated hereby, except (i) for compliance with the applicable
requirements of the Securities Act, the Exchange Act, or any other applicable
foreign, federal or state securities laws and the rules and regulations
promulgated under any of them or (ii) where the failure to obtain such consents
or make such registrations, declarations or filings would not adversely affect
in any material respect the ability of Stockholder to perform its obligations
hereunder.

6.3    Title to Shares. Stockholder (a) owns, free and clear of any Encumbrance
(other than (i) Encumbrances that are or may be imposed pursuant to this
Agreement, (ii) Encumbrances that are or may be imposed in connection with
restrictions on Transfer under the Securities Act, the Exchange Act, or any
other applicable foreign, federal or state securities laws and the rules and
regulations promulgated under any of them, and (iii) community property
interests under applicable state law), the Subject Securities set forth opposite
such Stockholder’s name on Exhibit A hereto and (b) except as set forth in
Exhibit A hereto, does not hold or have any ownership interest in any other
Shares (other than in connection with any interests, beneficial or otherwise, in
any Company Equity Awards or Company Warrants).

6.4    Legal Proceedings. As of the date of this Agreement, there is no Action
pending or, to the knowledge of Stockholder, threatened in writing against
Stockholder that would reasonably be expected to impair in any material respect
the ability of Stockholder to perform Stockholder’s obligations hereunder.

6.5    Voting Power. Stockholder has full voting power with respect to all such
Stockholder’s Subject Securities, and full power of disposition, full power to
issue instructions with respect to the matters set forth herein, full power to
demand appraisal rights and full power to agree to all of the matters set forth
in this Agreement, in each case with respect to all such Stockholder’s Subject
Securities. None of such Stockholder’s Subject Securities are subject to any
stockholders’ agreement, proxy, voting trust or other agreement or arrangement
with respect to the voting of such Subject Securities, except as provided
hereunder.

 

6



--------------------------------------------------------------------------------

6.6    Reliance. Stockholder understands and acknowledges that Parent and
Purchaser are entering into the Merger Agreement in reliance upon such
Stockholder’s execution, delivery and performance of this Agreement.

6.7    Absence of Litigation. With respect to such Stockholder, as of the date
hereof, there is no legal proceeding pending against, or, to the actual
knowledge of such Stockholder, threatened against, such Stockholder or any of
such Stockholder’s properties or assets (including any Subject Securities) that
would or would reasonably be expected to prevent or materially delay or impair
the consummation by such Stockholder of the transactions contemplated by this
Agreement or otherwise materially impair such Stockholder’s ability to perform
its obligations hereunder.

6.8    No Brokers. No broker, investment banker, financial advisor or other
person is entitled to any broker’s, finder’s, advisory or other similar fee or
commission in connection with the transactions contemplated hereby based upon
arrangements made by or on behalf of such Stockholder.

SECTION 7. REPRESENTATIONS AND WARRANTIES OF PARENT AND PURCHASER

Each of Parent and Purchaser hereby, jointly and severally, represents and
warrants to Stockholder as follows:

7.1    Authorization, etc. Each of Parent and Purchaser has all necessary
corporate power and authority to execute and deliver this Agreement and to
perform its obligations hereunder. This Agreement has been duly authorized,
executed and delivered by each of Parent and Purchaser and, assuming due
authorization, execution and delivery by Stockholder, constitute legal, valid
and binding obligations of Parent and Purchaser, enforceable against Parent and
Purchaser in accordance with their terms, subject to the Enforceability
Limitations. Each of Parent and Purchaser is a corporation duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it was organized. All of the issued and outstanding capital stock of
Purchaser is owned directly or indirectly by Parent.

7.2    No Conflicts or Consents. The execution and delivery of this Agreement by
Parent and Purchaser do not, and the performance of this Agreement by Parent and
Purchaser and their respective Representatives will not: (a) violate any law,
rule, regulation, order, decree or judgment applicable to Parent and Purchaser
(or any of such Representatives) or by which Parent or Purchaser (or any of such
Representatives) or any of their respective properties is or may be bound,
except for any conflict or violation which would not adversely affect in any
material respect the ability of Parent or Purchaser to perform its obligations
hereunder or consummate the transactions contemplated hereby; or (b) require any
filing with, nor any permit, authorization, consent or approval of, any Person
or require any consent of, or registration, declaration or filing with, any
Governmental Entity, other than (i) any applicable requirements of the Exchange
Act, NASDAQ, and the DGCL, (ii) as required by Antitrust Laws, (iii) as
contemplated by the Merger Agreement (including schedules thereto), and
(iv) where the failure to obtain such consents or approvals or to make such
filings, would not, individually or in the aggregate, prevent or materially
delay the performance by Parent or Purchaser of their obligations under this
Agreement.

 

7



--------------------------------------------------------------------------------

SECTION 8. COVENANTS OF STOCKHOLDER

8.1    Stockholder Information. Stockholder hereby agrees to permit Parent and
Purchaser to publish and disclose in the Offer Documents Stockholder’s identity
and ownership of the Subject Securities and the nature of Stockholder’s
commitments, arrangements and understandings under this Agreement.

8.2    Further Assurances. From time to time and without additional
consideration, Stockholder shall (at Parent’s sole expense) execute and deliver,
or cause to be executed and delivered, such additional transfers, assignments,
endorsements, consents and other instruments, and shall (at Parent’s sole
expense) use its reasonable best efforts to take such further actions, in each
case, as Parent may reasonably request for the purpose of carrying out this
Agreement.

8.3    Public Announcement. Stockholder shall not, and shall use commercially
reasonable efforts to cause its Representatives not to, issue any press release
or make any public statement with respect to the transactions contemplated by
this Agreement without the approval of Parent (such approval not to be
unreasonably withheld, conditioned or delayed), in each case, except as may be
required by applicable Law (provided that reasonable notice of any such
disclosure will be provided to Parent, and Stockholder will consider in good
faith the reasonable comments of Parent with respect to such disclosure).
Stockholder hereby (i) consents to and authorizes the publication and disclosure
by Parent, Purchaser and the Company (including in the Schedule TO, the Schedule
14D-9 or any other publicly filed documents relating to the Merger, the Offer or
the Transactions) of: (a) Stockholder’s identity; (b) Stockholder’s ownership of
the Subject Securities; and (c) the nature of Stockholder’s commitments,
arrangements and understandings under this Agreement and (ii) agrees as promptly
as practicable to notify Parent, Purchaser and the Company of any required
corrections with respect to any written information supplied by Stockholder
specifically for use in any such disclosure document. Notwithstanding the
foregoing, nothing herein shall limit or affect any actions taken by Stockholder
(or any of its Representatives) in compliance with the Merger Agreement.

SECTION 9. MISCELLANEOUS

9.1    Adjustments. In the event that, between the date of this Agreement and
the Effective Time, (a) the number of issued and outstanding Subject Securities
or securities convertible or exchangeable into or exercisable for Subject
Securities changes as a result of a reclassification, stock split (including a
reverse stock split), stock dividend or distribution, recapitalization, merger,
issuer tender or exchange offer, or other similar transaction, or
(b) Stockholder shall become the beneficial owner of any additional Shares, then
the terms of this Agreement shall apply to the Shares held by Stockholder
immediately following the effectiveness of the events described in clause (a) or
Stockholder becoming the beneficial owner thereof as described in clause (b), as
though, in either case, they were Subject Securities hereunder. In the event
that Stockholder shall become the beneficial owner of any other securities
entitling the holder thereof to vote or give consent with respect to the matters
set forth in Section 4 hereof, then the terms of Section 4 hereof shall apply to
such other securities as though they were Subject Securities hereunder.

 

8



--------------------------------------------------------------------------------

9.2    Expenses. Except as otherwise provided herein, all costs and expenses
incurred in connection with the transactions contemplated by this Agreement
shall be paid by the party incurring such costs and expenses.

9.3    Notices. Any notice or other communication required or permitted to be
delivered to any party under this Agreement shall be in writing and shall be
deemed properly delivered, given and received (a) upon receipt when delivered by
hand, (b) two Business Days after being sent by overnight express delivery
service, (c) if sent by email transmission prior to 6:00 p.m. recipient’s local
time, upon transmission when receipt is confirmed or (d) if sent by email
transmission after 6:00 p.m. recipient’s local time and receipt is confirmed,
the Business Day following the date of transmission; provided that in each case
the notice or other communication is sent to the physical address or email
address set forth beneath the name of such party below (or to such other
physical address or email address as such party shall have specified in a
written notice given to the other parties):

if to Stockholder:

at the address set forth on the signature page hereof;

and if to Parent or Purchaser (or following the Effective Time, the Company):

Cott Corporation

4221 West Boy Scout Boulevard, Suite 400

Tampa, Florida 33607

Attention: Chief Legal Officer

Email: MPoe@cott.com

with a copy to (which copy shall not constitute notice):

Drinker Biddle & Reath LLP

One Logan Square, Suite 2000

Philadelphia, PA 19103

Attention: Matthew H. Meyers

Email: matthew.meyers@dbr.com

9.4    Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions of this Agreement or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction. If a final judgment of a court of
competent jurisdiction declares that any term or provision of this Agreement is
invalid or unenforceable, the parties agree that the court making such
determination shall have the power to limit such term or provision, to delete
specific words or phrases or to replace such term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision, and this Agreement

 

9



--------------------------------------------------------------------------------

shall be valid and enforceable as so modified. In the event such court does not
exercise the power granted to it in the prior sentence, the parties agree to
replace such invalid or unenforceable term or provision with a valid and
enforceable term or provision that will achieve, to the extent possible, the
economic, business and other purposes of such invalid or unenforceable term or
provision.

9.5    Entire Agreement; Amendment. This Agreement and any other documents
delivered by the parties in connection herewith constitute the entire agreement
among the parties with respect to the subject matter hereof and supersede all
prior agreements and understandings, both written and oral, among the parties
with respect to the subject matter hereof. Any provision of this Agreement may
be amended only if such amendment is in writing and signed by each party to this
Agreement.

9.6    Assignment; Binding Effect. No party may assign (by merger, operation of
Law or otherwise) either this Agreement or any of its rights, interests, or
obligations hereunder without the prior written approval of the other parties;
provided, that each of Parent or Purchaser may assign, in its sole discretion,
any or all of its rights, interests and obligations under this Agreement to any
one or more direct or indirect wholly owned Subsidiaries of Parent without the
consent of Stockholder, but no such assignment shall relieve Parent or
Purchaser, as applicable, of any of its obligations under this Agreement. Any
purported assignment in violation of this Agreement will be void ab initio.

9.7    Independence of Obligations. Stockholder is signing this Agreement solely
in Stockholder’s capacity as a stockholder of the Company and not, if
applicable, in any other capacity (including Stockholder’s capacity as a
director, officer or employee of the Company or any Acquired Corporation, as
applicable). The covenants and obligations of Stockholder set forth in this
Agreement shall be construed as independent of any other agreement or
arrangement between Stockholder, on the one hand, and the Company or Parent, on
the other. The existence of any claim or cause of action by Stockholder against
the Company or Parent shall not constitute a defense to the enforcement of any
of such covenants or obligations against Stockholder.

9.8    Governing Law.

(a)    This Agreement shall be governed by, and construed in accordance with,
the laws of the State of Delaware, regardless of the laws that might otherwise
govern under applicable principles of conflicts of laws thereof. Subject to
Section 9.8(c), in any Action arising out of or relating to this Agreement or
the transactions contemplated hereby: (i) each of the parties hereto irrevocably
and unconditionally consents and submits to the exclusive jurisdiction and venue
of the Court of Chancery of the State of Delaware and any state appellate court
therefrom or, if (and only if) such the Court of Chancery of the State of
Delaware declines to accept jurisdiction over a particular matter, the Superior
Court of the State of Delaware (Complex Commercial Division) and any state
appellate court therefrom or, if (and only if) the Superior Court of the State
of Delaware (Complex Commercial Division) declines to accept jurisdiction over a
particular matter, the United States District Court sitting in New Castle County
in the State of Delaware and the applicable appellate courts therefrom (it being
agreed that the consents to jurisdiction and venue set forth in this
Section 9.8(a) shall not constitute general consents to service of process in

 

10



--------------------------------------------------------------------------------

the State of Delaware and shall have no effect for any purpose except as
provided in this paragraph and shall not be deemed to confer rights on any
Person other than the parties hereto) and (ii) each of the parties hereto
irrevocably consents to service of process by first class certified mail, return
receipt requested, postage prepaid, to the address at which such party is to
receive notice in accordance with Section 9.3. The parties agree that a final
judgment in any such Action shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable Laws; provided, however, that nothing in the foregoing shall restrict
any party’s rights to seek any post-judgment relief regarding, or any appeal
from, such final trial court judgment.

(b)    The parties agree that irreparable damage for which monetary damages,
even if available, would not be an adequate remedy, will occur in the event that
the parties do not perform their obligations under the provisions of this
Agreement in accordance with its specified terms or otherwise breach such
provisions. Subject to the following sentence, the parties hereto acknowledge
and agree that (i) the parties shall be entitled to seek an injunction or
injunctions, specific performance, or other equitable relief, to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
hereof in the courts described in Section 9.8(a) without proof of the inadequacy
of monetary damages or irreparable harm, this being in addition to any other
remedy to which they are entitled under this Agreement and (ii) the right of
specific performance is an integral part of the transactions contemplated hereby
and without that right, none of the parties hereto would have entered into this
Agreement. Each of the parties hereto agrees that it will not oppose the
granting of an injunction, specific performance and other equitable relief on
the basis that the other parties have an adequate remedy at law or an award of
specific performance is not an appropriate remedy for any reason at law or
equity. The parties hereto acknowledge and agree that any party seeking an
injunction or injunctions to prevent breaches or threatened breaches of this
Agreement and to enforce specifically the terms and provisions of this Agreement
in accordance with this Section 9.8(b) shall not be required to provide any bond
or other security in connection with any such order or injunction.

(c)    EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING BETWEEN THE PARTIES HERETO ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

9.9    Counterparts. This Agreement may be executed in one or more counterparts,
all of which shall be considered one and the same agreement and shall become
effective when one or more counterparts have been signed by each of the parties
and delivered to the other party, it being understood that all parties need not
sign the same counterpart. Delivery of an executed counterpart of a signature
page to this Agreement by portable document format (PDF) or other electronic
transmission, including by e-mail attachment, shall be effective as delivery of
a manually executed counterpart of this Agreement.

9.10    Waiver. No failure on the part of any party hereto to exercise any
power, right, privilege or remedy under this Agreement, and no delay on the part
of such party in exercising any power, right, privilege or remedy under this
Agreement, shall operate as a waiver of such power, right, privilege or remedy;
and no single or partial exercise of any such power, right, privilege or remedy
shall preclude any other or further exercise thereof or of any other power,

 

11



--------------------------------------------------------------------------------

right, privilege or remedy. No party shall not be deemed to have waived any
claim available to it arising out of this Agreement, or any power, right,
privilege or remedy of it under this Agreement, unless the waiver of such claim,
power, right, privilege or remedy is expressly set forth in a written instrument
duly executed and delivered on behalf of such party; and any such waiver shall
not be applicable or have any effect except in the specific instance in which it
is given.

9.11    Termination. This Agreement and all rights and obligations of the
parties hereunder shall automatically terminate, and no party shall have any
rights or obligations hereunder and thereunder, and this Agreement shall be
revoked and become null and void on, and have no further effect as of, the
Expiration Date (other than this Article IX). Nothing in this Section 9.11 shall
relieve any party from any liability for any willful, knowing and material
breach of this Agreement occurring prior to the termination of this Agreement.

9.12    Directors and Officers. Notwithstanding anything contained herein to the
contrary, nothing in this Agreement shall in any way restrict a director or
officer of the Company in the taking of any actions (or failure to act) in his
or her capacity as a director or officer of the Company or any Acquired
Corporation, or in the exercise of his or her fiduciary duties in his or her
capacity as a director or officer of the Company or any Acquired Corporation, or
prevent or be construed to create any obligation on the part of any director
officer of the Company or any Acquired Corporation from taking any action in his
or her capacity as such director or officer.

9.13    Construction.

(a)    For purposes of this Agreement, whenever the context requires: the
singular number shall include the plural, and vice versa; the masculine gender
shall include the feminine and neuter genders; the feminine gender shall include
the masculine and neuter genders; and the neuter gender shall include masculine
and feminine genders.

(b)    The parties agree that any rule of construction to the effect that
ambiguities are to be resolved against the drafting party shall not be applied
in the construction or interpretation of this Agreement.

(c)    As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”

(d)    Unless otherwise indicated or the context otherwise requires: (i) all
references in this Agreement to “Sections” and “Exhibits” are intended to refer
to Sections of this Agreement and Exhibits to this Agreement; and (ii) the words
“herein,” “hereof” and “hereunder,” and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision of this Agreement.

(e)    The captions contained in this Agreement are for convenience of reference
only, shall not be deemed to be a part of this Agreement and shall not be
referred to in connection with the construction or interpretation of this
Agreement.

 

12



--------------------------------------------------------------------------------

9.14    No Ownership Interest. All rights, ownership and economic benefits of
and relating to the Subject Securities Owned by Stockholder at a given time
shall remain vested in and belong to Stockholder as of such time, and Parent
shall have no authority to exercise any power or authority to direct Stockholder
in the voting of any of the Subject Securities, except as otherwise specifically
provided herein.

[Remainder of page intentionally left blank]

 

13



--------------------------------------------------------------------------------

Each of Parent, Purchaser and Stockholder has caused this Agreement to be
executed as of the date first written above.

 

COTT CORPORATION

 

By

 

Title FORE ACQUISITION CORPORATION

 

By

 

Title STOCKHOLDER

 

Signature

 

Printed Name

 

Address:  

 

 

 

 

 

   

Shares Held of Record

  [            ]

 

14



--------------------------------------------------------------------------------

EXHIBIT A

SUBJECT SECURITIES

 

Stockholder

 

Shares Owned

[        ]

  [            ]

 

A-1



--------------------------------------------------------------------------------

Schedule A to Exhibit 10.1

Signing Stockholders

 

Billy D. Prim Susan E. Cates Emma Battle Richard A. Brenner Jack C. Kilgore
Malcolm McQuilkin Charles Norris David L. Warnock David Mills David Hass